Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The claimed invention in claim 1 requires, in part, a grinding method of grinding a reverse side of a disk-shaped workpiece, with a grinding stone part of a grinding wheel, comprising: 
a face side protecting step covering the face side of the workpiece with a protective member; 
a holding step of holding the face side of workpiece under suction on a chuck table; 
after the holding step, an oblique grinding step of tilting the second rotational shaft of the grinding wheel with respect to the first rotational shaft of the chuck table such that a bottom of a first portion of the grinding wheel that is positioned above an outer circumferential portion of the chuck table is higher than the bottom of a second portion of the grinding wheel that is positioned above a central portion of the chuck table, and then moving the grinding wheel and chuck table relatively to each other to bring them closer thereby, forming a disk-shaped recess in the reverse side of the workpiece; 
and after the oblique grinding step, a tilt changing and grinding step of grinding the reverse side of the workpiece while gradually changing a tilt of the second rotational shaft to orient the second rotational shaft parallel to the first rotational shaft of the chuck table.
	
	Regarding claim 1, the closest prior art of record, Nishihara (US 2018/0076016), discloses a method of processing a workpiece including a protective member applying step (figure 2B), a first grinding step (figures 2A and 2B), and a second grinding step (figures 3A and 3B). 
In the protective member applying step, the face side of the workpiece (item 11, corresponding to the workpiece in the claimed invention) is provided with a protective member (item 21, paragraph 0021). 
In the first grinding step, the reverse side of the workpiece is ground using a grinding wheel (item 12, figures 2A-2B) that is smaller in diameter than the workpiece, forming a thin first portion (item 11c) and a thick second portion (item 11d) surrounding the thin first portion (corresponding to the disk-shaped recess in the claimed invention, paragraph 0025 in Nishihara). 
In the second grinding step, the reverse side of the first portion is further ground using a grinding wheel (item 32, figures 3A-3B) that is different than from the grinding wheel used in the first grinding step; the grinding wheel is moved relative to the workpiece along a direction oblique to the horizontal and vertical directions (paragraph 0040). Therefore, Nishihara does not disclose the tilt changing and grinding step as claimed in claim 1, as the second rotational shaft of the grinding wheel is gradually changed to orient the second shaft parallel to the first rotational shaft in the claimed invention and Nishihara discloses an oblique direction with a different grinding wheel. 
The protective member applying step and first grinding step disclosed in Nishihara are consistent with the claimed invention of the face side protecting step, a holding step, and an oblique grinding step from claim 1; however, Nishihara, alone or in combination, does not teach, suggest or make obvious the tilt changing and grinding step which gradually changes a tilt of the second rotational shaft of the grinding wheel to orient the second rotational shaft parallel to the first rotational shaft of the chuck table as required by the claim, in combination with the additional elements of the claim.

The prior art of record from applicant, Kazuma (JP 2007/019461A), discloses a method for processing the workpiece in which a recess is formed on the reverse side of the workpiece and a ring-shaped reinforcing portion is formed on the outer peripheral side of the recess (corresponding to a disk-shaped recess in the claimed invention).
Kazuma discloses a face side protecting step of covering the face side of the workpiece with a protective member and a holding step of holding the face side of the workpiece under suction on a chuck table. Additionally, Kazuma discloses a grinding step of rotating the grinding wheel about the central axis of the second rotational shaft and then moving the grinding wheel and chuck table relatively to each other to bring the grinding wheel and the chuck table closer thereby forming a disk-shaped recess in the reverse side of the workpiece. In Kazuma, the second rotational shaft of the grinding wheel and the first rotational shaft of the chuck table are in parallel in the grinding step and the second rotational shaft does not change the tilt angle during the process. 
Therefore, Kazuma, alone or in combination, does not teach, suggest or make obvious tilting the second rotational shaft with respect to the first rotational shaft such that a bottom of a first portion of the grinding wheel that is positioned above an outer circumferential portion of the chuck table is higher than the bottom of a second portion of the grinding wheel that 24is positioned above a central portion of the chuck table in the oblique grinding step, and then after the oblique grinding step, a tilt changing and grinding step of grinding the reverse side of the workpiece while gradually changing a tilt of the second rotational shaft to orient the second rotational shaft parallel to the first rotational shaft, in combination with the additional elements of the claim. 

Claim 2 is allowed as being dependent from an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiya (US 2014/0183163) discloses a grinding apparatus including a method for processing a workpiece comprising a shape-after-etching check step, a grinding-finished-shape calculation step, a grinding step and an etching step. 
Kakefuda (US 2019/0111537) discloses a method for grinding a reverse side of a workpiece comprising covering the face side of the workpiece with a protective member, holding a protective member side of the workpiece by a holding surface of a chuck table that is rotated around an axis inclined at an angle 45 to 180 degrees relative to the vertical direction, and grinding the reverse side of the workpiece by a grinding stone rotated about an axis orthogonal to the holding surface in order to form a disk-shaped recess. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723